       Case 6:21-cv-01070-HLT-TJJ Document 1 Filed 03/17/21 Page 1 of 17




Randall K. Rathbun #09765
Depew Gillen Rathbun & McInteer LC
8301 E. 21st Street N., Suite 450
Wichita, Kansas 67206-2936
Telephone: (316) 262-4000
Randy@depewgillen.com



                    IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF KANSAS
CARLOS E. MORAL and                            )
JULIE K. MORAL,                                )
                                               )
                     Plaintiffs,               )
                                               )
v.                                             )    Case No.:
                                               )
PHH MORTGAGE CORPORATION;                      )
OCWEN LOAN SERVICING, LLC;                     )
RESIDENTIAL ASSET MORTGAGE                     )
PRODUCTS, INC.; BANK OF NEW                    )
YORK MELLON TRUST COMPANY,                     )
NATIONAL ASSOCIATION; and                      )
JPMORGAN CHASE & CO.                           )
                                               )
                     Defendants.               )
                                               )

                                     COMPLAINT

       COME NOW the plaintiffs, and for their cause of action against the

defendants, allege and state as follows:

                                     Introduction

       1.     It is no secret that the mortgage lending and servicing industry has

been rife with practices and policies over the years that can threaten the financial

goals as well as the sense of well-being of many forced to seek out its aid in hopes

of securing the pride of ownership and stability that comes with purchasing a

                                           1
      Case 6:21-cv-01070-HLT-TJJ Document 1 Filed 03/17/21 Page 2 of 17




home. The housing crisis of 2008—still sharply etched into the collective memory

of our nation more than a decade later—is a testament to that fact. As this case

demonstrates, some of the practices that brought about that crises exist yet today.

                                     PARTIES

      2.     The plaintiffs, husband and wife, are both residents of Ulysses, Grant

County, Kansas. They are domiciled in the state of Kansas for jurisdiction

purposes.

      3.     Defendant PHH Mortgage Corporation (“PHH”) is a New Jersey

domestic for profit corporation which has been authorized to transact business in

the state of Kansas. It may be served with process by service on its registered

agent, Corporation Service Company, 2900 SW Wanamaker Drive, Suite 204,

Topeka, KS 66614.

      4.     Defendant Ocwen Loan Servicing, LLC (“Ocwen”) is a Delaware

limited liability company that is not authorized to transact business in the state of

Kansas. It may be served with process by service on its registered agent,

Corporation Service Company, 251 Little Falls Drive, Wilmington, DE 19808.

None of the members of this limited liability company are domiciled in this state.

      5.     Defendant Residential Asset Mortgage Products, Inc. (“RAMP”) is a

Delaware corporation that is not authorized to transact business in the state of

Kansas. It may be served with process by service on its registered agent,

Corporation Service Company, 251 Little Falls Drive, Wilmington, DE 19808.




                                          2
      Case 6:21-cv-01070-HLT-TJJ Document 1 Filed 03/17/21 Page 3 of 17




      6.     Defendant Bank of New York Mellon Trust Company, National

Association (“BNY Mellon”) is a California business entity that is not authorized

to transact business in the state of Kansas. It may be served with process by

service at its principal place of business at 400 South Hope Street, Suite 400, Los

Angeles, CA 90071.

      7.     Defendant JPMorgan Chase and Co. is a Delaware corporation that is

not authorized to transact business in the state of Kansas. It may be served with

process either by service on its registered agent, The Corporation Trust Company,

Corporation Trust Center, 1209 Orange Street, Wilmington, DE 19801, or at its

designated DOS Process at 28 Liberty Street, New York, NY 10005.

                                 JURISDICTION

      8.     This action involves a dispute between citizens and corporations of

different states, and the amount in controversy is in excess of $75,000.

Accordingly, this Court’s diversity jurisdiction is invoked under 28 U.S.C. § 1332.

      9.     Jurisdiction is also proper under federal question jurisdiction (28

U.S.C. § 1331) due to the plaintiffs’ claims brought under RESPA (12 U.S.C.A. §

2605).

      10.    Jurisdiction over the plaintiffs’ state law claims is further proper

pursuant to this Court’s supplemental jurisdiction under 28 U.S.C.A. § 1367, as

the plaintiffs’ state law claims are so related to those claims already within the

Court’s original jurisdiction that they form part of the same case or controversy

under Article III of the United States Constitution.

                                          3
      Case 6:21-cv-01070-HLT-TJJ Document 1 Filed 03/17/21 Page 4 of 17




      11.    Venue is proper with this Court pursuant to 28 U.S.C.A. § 1391(2),

because a substantial part of the events or omissions giving rise to the claim

occurred in this district, and the property that is the subject of this action is

situated entirely within this district.

                             STATEMENT OF FACTS

      12.    On February 25, 2000, the plaintiffs executed a mortgage agreement

(“the mortgage”) to Aames Funding Corporation, a California Corporation, DBA

Aames Home Loan. The mortgage was recorded with the Grant County Register

of Deeds Office on February 28, 2000 in Book 202 at pages 231–42, securing the

original sum of $132,750.00.

      13.    The funds secured through the mortgage agreement were applied to

the purchase price of the plaintiffs’ home, located at 816 North Joyce, Ulysses, KS

67880.

      14.    On January 22, 2002, an assignment of the mortgage was recorded

in Book 212 at pages 293–95 with the Grant County Register of Deeds Office that

was allegedly executed by Aames Funding Corporation on December 26, 2001 in

favor of “Aames Capital Corporation.” The document states that it was signed by

Josephine Naces, “Assistant Secretary” of Aames Funding Corporation, DBA

Aames Home Loan.

      15.    On January 27, 2003, an assignment of the mortgage from Aames

Capital Corporation to “Bank One National Association, as Trustee” was recorded

with the Grant County Register of Deeds Office in Book 218 at pages 125–27, even

                                           4
         Case 6:21-cv-01070-HLT-TJJ Document 1 Filed 03/17/21 Page 5 of 17




though the same document purports to have been executed three years prior on

February 29, 2000 by “Amy Brackett”—allegedly the Secretary of Aames Capital

Corporation—meaning it would have preceded the execution of the assignment to

Aames Capital Corporation from Aames Funding Corporation by nearly two

years.

         16.   Bank One subsequently merged with JPMorgan Chase & Co. in July

of 2004, and later events indicate that the the note securing the mortgage was

placed in the possession of the banking entity born from that merger, JPMorgan

Chase Bank N.A.

         17.   Yet another assignment of the mortgage was recorded on June 16,

2008 in the Grant County Register of Deeds Office in Book 249 at pages 227–29,

this time from Bank One National Association, as Trustee, c/o HomeComings

Financial, LLC (TX) to “The Bank of New York Trust Company, N.A. as successor

to JPMorgan Chase Bank N.A. as Trustee, c/o HomeComings Financial, LLC

(TX)” and allegedly executed by a Frank Ruhl as “Vice President” of Bank One

National Association on June 3, 2008.

         18.   Another assignment of the mortgage was recorded in the Grant

County Register of Deeds Office on June 15, 2009 at Book 254, pages 425–26.

This assignment purports to have assigned the mortgage from The Bank of New

York Trust Company, N.A. as successor to JPMorgan Chase Bank N.A., as

Trustee, c/o RESCAP (GMAC) DBA HomeComings Financial, LLC (TX) to “The

Bank of New York Mellon Trust Company, National Association fka The Bank of

                                         5
      Case 6:21-cv-01070-HLT-TJJ Document 1 Filed 03/17/21 Page 6 of 17




New York Trust Company, N.A. as successor to JPMorgan Chase Bank N.A. as

Trustee for RAMP 2006SP3, c/o RESCAP (GMAC) DBA HomeComings

Financial, LLC (TX).” This document purports to have been executed on June 4,

2009 by, once again, Frank Ruhl, this time as “Vice President” of The Bank of

New York Trust Company, N.A. as successor to JPMorgan Chase Bank N.A. as

Trustee.

      19.    Based upon information and belief, HomeComings Financial, LLC

was founded by General Motors Acceptance Corporation (“GMAC”), and became

a subsidiary to GMAC’s Residential Capital Corporation (“RESCAP”), itself an

entity created specifically by GMAC as a place to stow all of its problematic

divisions linked to the servicing of residential mortgages. HomeComings

Financial, LLC was the entity to which the Morals initially began submitting

payments on their mortgage until RESCAP assumed the servicing of the mortgage

itself, but in HomeComings Financial, LLC’s name. HomeComings Financial,

LLC and RESCAP d/b/a HomeComings Financial, LLC eventually experienced

serious financial difficulties as a result of their exposure to the subprime lending

mortgage crisis of 2008, and underwent liquidation in December of 2013 as part

of the terms of bankruptcy filings.

      20.    Since RESCAP’s and HomeComings Financial, LLC’s liquidation,

Defendant Ocwen began servicing the mortgage, although it remains unclear at

this juncture what transaction Ocwen rested its authority to assume the servicing

of the mortgage upon.

                                          6
      Case 6:21-cv-01070-HLT-TJJ Document 1 Filed 03/17/21 Page 7 of 17




      21.    Ocwen never sent any proper or timely notice to the Morals that it

was the transferee servicer of the mortgage, and the Morals only realized the

servicing had allegedly been transferred when they began to inexplicably receive

billing statements from Ocwen.

      22.    When the Morals began raising questions sometime in 2015 over the

history of the assignments and the legal authority supplied to Ocwen as the

alleged designated servicer of the mortgage on behalf of Defendant BNY Mellon,

Mr. Moral only received seemingly-learned assurances from Ocwen’s Kansas City

attorney, Jonathan D. Nicol of Bryan Cave LLP, that there was absolutely no

cause for concern to support a continued investigation of the matter, complete

with a letter to the Morals that cited a plethora of controlling case law and

statutes on the issue crafted to definitively convince them that their concerns

were unfounded.

      23.    Following a host of issues regarding its servicing practices that

resulted in a 2017 lawsuit filed by the Consumer Financial Protection Bureau

against Ocwen, Ocwen rebranded itself by acquiring Defendant PHH, who

subsequently assumed the servicing of the Morals’ mortgage.

      24.    The Morals had struggled financially for a number of years in paying

their mortgage through the many servicers and lenders the mortgage passed

through in the two decades since its creation, and foreclosure had even been

initiated against them twice.




                                          7
      Case 6:21-cv-01070-HLT-TJJ Document 1 Filed 03/17/21 Page 8 of 17




      25.    However, in November of 2020, the Morals believed their luck had

changed when a substantial inheritance from Julie Moral’s father finally placed

them in a position to pay off the substantial sums still owed on their mortgage in

full, which they made their first priority.

      26.    The Morals began to notice some peculiarities in the manner PHH

handled the news that the Morals now had both the ability and desire to pay back

their mortgage in full, which first started with its initial refusal to furnish the

Morals with a payoff statement so they could begin making the appropriate

financial arrangements.

      27.    Unperturbed, Carlos Moral began submitting payments through

PHH’s online portal anyway, paying the maximum daily-figure supposedly

permitted by PHH of $25,000 a day.

      28.    Oddly enough, PHH then inexplicably froze the Morals’ ability to

make further payments. A call from Carlos Moral to the Kansas State Office of

the Banking Commissioner, followed by a subsequent letter from Banking

Commissioner Trish O’Neal to PHH outlining her concerns with PHH’s refusal to

accept the payments quickly put an end to the freeze on the Morals’ ability to

submit payments.

      29.    By January 4, 2021, the Morals submitted all the required payments,

and by all indications from PHH, the mortgage was paid in full and a lien release

should have been ready to be filed with the Grant County Register of Deeds

Office.

                                              8
      Case 6:21-cv-01070-HLT-TJJ Document 1 Filed 03/17/21 Page 9 of 17




      30.    However, the Morals noticed that no such lien release had been filed,

and eager to ensure their obligations were satisfied, Carlos Moral began making a

series of phone calls to PHH throughout January of 2021 in an attempt to get

answers on the lien release.

      31.    Carlos Moral finally convinced a PHH employee—an escalation

specialist named “Tom”—to email him a copy of the “release” on or about January

19, 2021, which he intended to take to the Grant County Register of Deeds Office

to get recorded himself.

      32.    The release Carlos Moral received was purportedly executed on

January 19, 2021 in Ramsey County, Minnesota, and signed by a “Lisa Spurbeck”

as “Vice President” of “Bank One, National Association F/K/A The First National

Bank of Chicago as Trustee by PHH Mortgage Corporation Successor by Merger

to Ocwen Loan Servicing, LLC Successor in Interest to Ocwen Federal Bank FSB

Its Attorney in Fact.”

      33.    Notably, “Lisa Spurbeck”—who according to the Notary Registry for

the State of Minnesota was a notary herself prior to her commission expiring on

January 31, 2018—had previously been labeled as a “suspect actor” as part of a

comprehensive forensic examination of the real property records of Osceola

County, Florida in 2014 as part of an investigation into violations of civil and

criminal statutes “by virtue of their submission for recordation or filing.” More

specifically, the examination stated that mortgage documents prepared by a “Lisa




                                        9
     Case 6:21-cv-01070-HLT-TJJ Document 1 Filed 03/17/21 Page 10 of 17




Spurbeck” on behalf of the company “Indecomm Global Services” evidenced a

“lack of actual, personal knowledge of the signors” behind these filings.

      34.    When Carlos Moral took this “release” purported to have been signed

by Lisa Spurbeck as “Vice President” of Bank One, National Association (which

had already long-been merged out of existence at that point in time) to the Grant

County Register of Deeds, Moral was shocked when he was informed by the

Register of Deeds that she had actually already received the exact same document

prior, and had rejected it due to its clear inconsistencies with the purported

assignments on file. According to the filings of record, BNY Mellon was the

holder of the note and was thus the entity that would be required to file the

release.

      35.    Bewildered over the clearly unsatisfactory release from PHH and

reasonably concerned over what this meant for the payments the Morals had

submitted, Carlos Moral again contacted “Tom”, the previously mentioned

escalation specialist for PHH, who said that a rectified lien release would be

generated in short order.

      36.    Moral again contacted PHH after a few days to ask about the lien

release, only to be told by a different representative that PHH was not going to

change the lien release itself and to stop calling them.

      37.    The anxieties of the Morals over the situation regarding their

payments compelled Carlos Moral to finally start making calls to BNY Mellon to

enquire about the status of the Morals’ mortgage. After several phone calls to

                                         10
     Case 6:21-cv-01070-HLT-TJJ Document 1 Filed 03/17/21 Page 11 of 17




different BNY Mellon representatives, Moral finally managed to reach a

representative who could pull the records related to their mortgage.

      38.   The BNY Mellon representative informed the Morals that their

records still showed the Morals owed over $115,000.00 on their mortgage, and

that BNY Mellon had actually not received payments related to the mortgage for

some time. When asked why foreclosure proceedings had not been initiated in

light of this news, the Morals were simply told that it must have “fallen through

the cracks.” It was at that time that the BNY Mellon representative informed the

Morals that they had likely been the victims of fraud.

      39.   The Morals, in a panic, began contacting multiple parties to try and

see what could be done to sort out this problem, including the Register of Deeds

for Grant County, Frazee Abstract & Title Inc.—a Title service company in

Ulysses—to gain an independent expert opinion, and Kansas Banking

Commissioner Trish O’Neal once more, who indicated an investigation of the

matter was warranted.

      40.   The title opinion generated by Frazee Abstract & Title Inc. confirmed

to the Morals that the defective release could not be used to release them from

their obligations under the mortgage.

      41.   However, the plot thickened in a most unusual manner when, on

March 1, 2021, a very large stack of “releases” was filed all at once by—upon

information and belief—an unknown party who claimed he had just driven all the




                                        11
     Case 6:21-cv-01070-HLT-TJJ Document 1 Filed 03/17/21 Page 12 of 17




way from Denver, Colorado to the Grant County Register of Deeds Office in

Kansas purely for the purpose of filing the stack of releases “immediately.”

      42.    Among this stack of releases was one purporting to serve as a release

from BNY Mellon of the Morals’ mortgage.

      43.    The filed document was allegedly executed on February 25, 2021 by a

“Chris Johnson” as “Vice President” of “The Bank of New York Mellon Trust

Company, National Association f.k.a. The Bank of New York Trust Company, N.A.

as Successor to JPMorgan Chase Bank, N.A. as Trustee for Residential Asset

Mortgage Products, Inc., Mortgage Asset-Backed Pass-Through Certificates,

Series 2006-SP3 by Its Attorney in Fact Ocwen Loan Servicing, LLC.”            One

noticeably strange aspect of the document is that, just like the previous defective

release, it purports to have been executed by Chris Johnson in “Ramsey County,

Minnesota,” even though BNY Mellon has no corporate offices whatsoever in

Minnesota.

      44.    An investigation of the matter led Mr. Moral to discover the actual

contact information of the same Chris Johnson whose signature was on the

“release,” and this contact information indicated that Chris Johnson was actually

tied to a BNY Mellon office in Los Angeles, California.

      45.    Chris Johnson was then contacted and questioned on the fact that

his signature was used on the “release,” and how it had purportedly been

executed in Ramsey County, Minnesota. Chris Johnson confirmed that he had

never signed any such document on the date in question, and was obviously never

                                        12
      Case 6:21-cv-01070-HLT-TJJ Document 1 Filed 03/17/21 Page 13 of 17




in the State of Minnesota during that time to begin with, adding he had no reason

to be in Ramsey County, Minnesota at all. His signature on the “release” is thus a

blatant forgery.

                              CLAIMS FOR RELIEF

                        COUNT 1: Violations of RESPA

      46.    Plaintiffs reallege and incorporate the allegations in the above

paragraphs by reference.

      47.    Defendants PHH and Ocwen have violated their statutory duties as

servicers of the mortgage under the Real Estate Settlement Procedures Act

(“RESPA”), as contained in 12 U.S.C.A. § 2605, in a manner that has harmed the

pecuniary interests of the plaintiffs.

      48.    More specifically, these defendants have failed to take timely action

in responding to the plaintiffs’ requests to correct errors relating to the allocation

of payments, final balances for purposes of paying off the mortgage, and other

standard servicer duties.

      49.    These defendants also failed to provide the Morals timely and

appropriate notices regarding the transfers upon the servicing of their mortgage.

      50.    These defendants have also failed to comply with regulations

implemented by the Bureau of Consumer Financial Protection for the purposes of

carrying out the consumer protection purposes of RESPA.

      51.    These defendants’ violations of RESPA pursuant to this regulatory

scheme include: (1) failing to provide accurate and timely disclosures to the

                                         13
     Case 6:21-cv-01070-HLT-TJJ Document 1 Filed 03/17/21 Page 14 of 17




Morals regarding the servicing of their mortgage; (2) failing to investigate,

respond to, and make appropriate corrections in response to complaints asserted

by the Morals; (3) failing to provide the Morals with accurate and timely

information and documents in response to the Morals’ requests for information;

(4) failing to provide the Morals with accurate and current information and

documents of the mortgage loans they own; (5) failing to provide their own

personnel with access to accurate and current documents; (6) failing to accept

payment that conforms to the servicer’s written requirements for borrowers to

follow in making payments; (7) failing to apply an accepted payment to the

principal, interest, escrow, or other charges under the terms of the mortgage loan

and applicable law; (8) failure to provide an accurate payoff balance upon the

Morals’ request; (9) generally taking other actions in error related to the servicing

of the Morals’ mortgage loan; and (10) failing to conduct a reasonable

investigation of the errors complained of and other errors that should have been

readily apparent, and failing to then correct those errors.

      52.    The above-alleged violations of RESPA have resulted in actual

damages to the Morals in the form of: (1) Lost time spent in investigation of the

defendants’ failure to comply with their statutory duties; (2) costs of retaining

counsel to aid in the Morals’ investigation of the matter and other litigation

expenses; (3) severe mental anguish affecting the health and well-being of the

Morals induced by associated stress; (4) the loss in marketability of their home

due to the cloud placed on their title due to the ineffective releases; and (5) other

                                         14
      Case 6:21-cv-01070-HLT-TJJ Document 1 Filed 03/17/21 Page 15 of 17




related damages resulting directly from the defendants’ violation of their

statutory duties.

                            COUNT 2: Slander of Title

      53.    Plaintiffs reallege and incorporate the allegations in the above

paragraphs by reference.

      54.    In filing demonstrably falsified and thus invalid releases of the

plaintiffs’ mortgage with the Grant County Register of Deeds Office, the servicer

defendants permitted to be publicized a false written statement that foreseeably

impaired the value of the property in the estimation of others due to the cloud

upon their title the falsified releases create.

      55.    Each of the above-captioned defendants have acted in some capacity

as either servicers or holders of the note securing the Morals’ mortgage, and

whether it be through their intentional actions or negligence, each of the

defendants shoulder varied amounts of responsibility for the circumstances that

have acted to impair the value of the Morals’ property in this matter.

      56.      As a result of the defendants’ slander of title as to the Morals’

property, the Morals have suffered damages in the form of lost opportunity in the

resale of their home, severe mental anguish, and the cost of legal expenses that

have become necessary in order to clear the cloud upon their title.

      WHEREFORE the plaintiffs respectfully pray for a judgment in excess of

$75,000, plus their costs and attorneys’ fees, and any other and further relief this

Court would deem just or equitable.

                                           15
      Case 6:21-cv-01070-HLT-TJJ Document 1 Filed 03/17/21 Page 16 of 17




                               Respectfully submitted,

                               DEPEW GILLEN RATHBUN & MCINTEER, LC

                               /s/ Randall K. Rathbun
                               Randall K. Rathbun #09765
                               Dylan P. Wheeler #28661
                               8301 E. 21st Street N., Suite 450
                               Wichita, KS 67206-2936
                               Telephone: (316) 262-4000
                               Fax: (316) 265-3819
                               Email(s): randy@depewgillin.com
                               dylan@depewgillen.com
                               Attorneys for Plaintiffs


                      DESIGNATION OF PLACE OF TRIAL

       COME NOW the plaintiffs and designate Wichita, Kansas, as the place of

the trial of this action.

                               Respectfully submitted,

                               DEPEW GILLEN RATHBUN & MCINTEER LC

                               s/Randall K. Rathbun
                               Randall K. Rathbun #09765
                               Attorneys for Plaintiffs




                                       16
     Case 6:21-cv-01070-HLT-TJJ Document 1 Filed 03/17/21 Page 17 of 17




                        REQUEST FOR JURY TRIAL

      COME NOW the plaintiffs and respectfully request a trial by jury with

regard to the above-captioned action.


                               Respectfully submitted,

                               DEPEW GILLEN RATHBUN & MCINTEER, LC

                               /s/ Randall K. Rathbun
                               Randall K. Rathbun #09765
                               Attorneys for Plaintiffs




                                        17
